DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,118,384 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the overlap in scope between the patented claims and the claims in this application render obvious the claims in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 13-19 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
With respect to claim 13: In the originally-filed specification, the first hinge shaft 131 and second hinge shaft 132 are disclosed as having radii ([0028]) and diameters ([0030]), which imply a circular shape. The term “shaft” in “hinge shaft” implies a cylindrical form. The hinge shafts 131 are shown in the figures as circular in cross-section. The originally-filed specification does not provide support for the claim recitation “the first hinge shaft and the second hinge shaft are both in a form of long strip”. 
With respect to claims 14-19: The claims are rejected under 35 U.S.C. § 112(a) via dependency.
Claim Objections
Claim 14 is objected to because of the following informalities: In lines 5-6, the recitation “the end, close to the sliding groove A of the first guide groove, of the second guide groove” should be “an end of the second guide groove that is close to the sliding groove A”. In lines 7-8, the recitation “the end, away from the sliding groove A of the first guide groove, of the second guide groove” should be “an end of the second guide groove that is away from the sliding groove A”. 
Claim 15 is objected to because of the following informalities: In lines 2-3, the recitation “the end, away from the sliding groove B, of the sliding groove A of the first guide groove” should be “an end of the sliding groove A that is away from the sliding groove B”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 9, 13, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2,867,839 (Squire).
With respect to claim 1: Squire discloses a hinge assembly (“hinge @ Col. 2 line 12), which is used to connect a refrigerator body (cabinet 11) and a door body (door proper 19), comprising: a first hinge shaft (one of pivot pin 14 or 15), a second hinge shaft (the other of pivot pin 14 or 15), a first guide groove (one of guideway 26 or longer guideway 27) and a second guide groove (the other of guideway 26 or longer guideway 27), during opening of the door body, the first guide groove moves relative to the first hinge shaft, and the second guide groove moves relative to the second hinge shaft, so that the door body produces translation relative to the refrigerator body (Figs. 1-4 and Col. 3 lines 7-33).
With respect to claim 2: Squire discloses wherein the door body comprises a right wall (not numbered in Figs. 1-4; in Fig. 1, the wall of door proper 19 that is substantially parallel to side wall 12 of cabinet 11) arranged close to the hinge assembly 
With respect to claim 3: Squire discloses wherein the door body comprises a right wall (not numbered in Figs. 1-4; in Fig. 1, the wall of door proper 19 that is substantially parallel to side wall 12 of cabinet 11) arranged close to the hinge assembly, the second hinge shaft (pivot pin 14) is located at the refrigerator body (at bar 10 that is mounted to cabinet 11), and the second guide groove (longer guideway 27) is located at the door body (in block 20 that is mounted in a recess of door proper 19), during opening of the door body (Figs. 1-4), a distance between a center of the second hinge shaft and the right wall decreases (Fig. 1 to Fig. 3) and then increases (Fig. 3 to Fig. 4).
With respect to claim 4: Squire discloses wherein the door body comprises a front wall (where the lead line for reference numeral 19 ends in Fig. 1) arranged away from the refrigerator body (Fig. 1), the second hinge shaft (pivot pin 14) is located at the refrigerator body (at bar 10 that is mounted to cabinet 11), and the second guide groove (longer guideway 27) is located at the door body (in block 20 that is mounted in a recess of door proper 19), when the door body is in a process of being opened from a closed state (Fig. 1) to a first angle (Fig. 3 or Fig. 4), a distance between a center of the second hinge shaft and the front wall decreases (from Figs. 2-4, the pin 14 gets closer and closer to the front wall by moving in guideway 27).
With respect to claim 9: Squire discloses wherein the first hinge shaft (pivot pin 15) is located at one of the refrigerator body and the door body (at bar 10 attached to cabinet 11), the first guide groove (guideway 26) is located at the other of the refrigerator body and the door body (in block 20 that is mounted in a recess of door proper 19), the second hinge shaft (pivot pin 14) is located at one of the refrigerator body and the door body (at bar 10 attached to cabinet 11), the second guide groove (longer guideway 27) is located at the other of the refrigerator body and the door body (in block 20 that is mounted in a recess of door proper 19).
With respect to claim 13: Squire discloses a hinge assembly (“hinge @ Col. 2 line 12), comprising: a first hinge shaft (one of pivot pin 14 or 15), a second hinge shaft (the other of pivot pin 14 or 15), a first guide groove (one of guideway 26 or longer guideway 27) and a second guide groove (the other of guideway 26 or longer guideway 27), the first hinge shaft is located in the first guide groove, and the second hinge shaft is located in the second guide groove (Figs. 1-4 and Col. 3 lines 7-33). 
Regarding the claim recitation “the first hinge shaft and the second hinge shaft are both in a form of long strip”, the Applicant’s originally-filed specification discloses the first hinge shaft 131 and second hinge shaft 132 have radii ([0028]) and diameters ([0030]), which implies circular shape. The term “shaft” in “hinge shaft” implies a cylindrical form. The hinge shafts 131 are shown in the figures as circular in cross-section.
Squire’s figures show the pivot pins 14 and 15 having circular cross-section (Figs. 1-4), and extend in narrow form from the bar 10 (Fig. 6). Squire’s pivot pins 14 and 15 are interpreted to meet “the first hinge shaft and the second hinge shaft are both in a form of 
With respect to claim 20: Squire discloses a refrigeration apparatus (“refrigerators” @ Col. 1 line 20; “refrigerator” @ Col. 3 line 25 and Col. 3 line 47; “refrigerator cabinet” @ Col. 4 line 2) including the hinge assembly of claim 1. 

Claim(s) 1, 5-6, 9-10, 13, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0132689 A1 (Shin).
With respect to claim 1: Shin discloses a hinge assembly (hinge member 30), which is used to connect a refrigerator body (cabinet 10) and a door body (door 20), comprising: a first hinge shaft (one of hinge pins 35a-35c), a second hinge shaft (another of hinge pins 35a-35c), a first guide groove (one of elongated holes 31a-31c) and a second guide groove (another of elongated holes 31a-31c), during opening of the door body, the first guide groove moves relative to the first hinge shaft, and the second guide groove moves relative to the second hinge shaft, so that the door body produces translation relative to the refrigerator body (Figs. 4-6 and [0037]-[0043]).
With respect to claim 5: Shin discloses wherein the door body comprises a right wall arranged close to the hinge assembly and a left wall arranged away from the hinge assembly (Figs. 1 and 3), when the door body is in a process of being opened from a closed state (Fig. 4) to a first angle (Fig. 5), the door body produces translation relative to 9Attorney Docket No. WISPRO-00245 the refrigerator body in a first direction, the first direction is a direction of the right wall towards the left wall in a closed state (as determined by hole 31a). Shin’s hole 31a yields such motion in the same way as Applicant’s second guide hole 122.
With respect to claim 6: Shin discloses wherein the refrigerator body comprises a chamber (refrigerator compartment 10a) and a side wall arranged close to the hinge assembly (not numbered in Figs. 4-6), when the door body is in a process of being opened from a closed state (Fig. 4) to a first angle (Fig. 5), the door body produces translation relative to the refrigerator body in a first direction (as determined by hole 31a), the first direction is a direction of the side wall towards the chamber.
With respect to claim 9: The definition of “at” is “presence in, on, or near”. Shin discloses wherein the first hinge shaft (one of hinge pins 35a-35c) is located at one of the refrigerator body and the door body, the first guide groove (the corresponding elongated hole 31a-31c) is located at the other of the refrigerator body and the door body, the second hinge shaft (another of hinge pins 35a-35c) is located at one of the refrigerator body and the door body, the second guide groove (the corresponding elongated hole 31a-31c) is located at the other of the refrigerator body and the door body.
With respect to claim 10: Shin discloses wherein the door body comprises a right wall (not numbered in Figs. 4-6) arranged close to the hinge assembly, the second hinge shaft is located at (at: presence in, on, or near) the refrigerator body (hinge pin 35a is near cabinet 10 in Fig. 4), and the second guide groove is located at the door body (elongated hole 31a is near door 20 in Fig. 4), the second guide groove is oblong (Fig. 4), and the second guide groove comprises an end C (at position “A” of Fig. 4) and an end D (at position “A1” of Figs. 5-6) which are opposite arranged, the end D is closer to the right wall compared to the end C, when the door body is opened from a closed state (Fig. 4) to a first angle (Fig. 5), the second hinge shaft moves to the end D.
With respect to claim 13: Shin discloses a hinge assembly (hinge member 30), comprising: a first hinge shaft (one of hinge pins 35a-35c), a second hinge shaft (another of hinge pins 35a-35c), a first guide groove (one of elongated holes 31a-31c) and a second guide groove (another of elongated holes 31a-31c), the first hinge shaft is located in the first guide groove, and the second hinge shaft is located in the second guide groove.
Regarding the claim recitation “the first hinge shaft and the second hinge shaft are both in a form of long strip”, the Applicant’s originally-filed specification discloses the first hinge shaft 131 and second hinge shaft 132 have radii ([0028]) and diameters ([0030]), which implies circular shape. The term “shaft” in “hinge shaft” implies a cylindrical form. The hinge shafts 131 are shown in the figures as circular in cross-section.
Shin’s figures show the hinge pins 35a-35c having circular cross-section (Figs. 2-6), and extend in narrow cylindrical form (Fig. 2). Shin’s hinge pins 35a-35c are interpreted to meet “the first hinge shaft and the second hinge shaft are both in a form of long strip” because they are circular in form (like the Applicant’s hinge shafts 131 and 132), and extend as narrow cylindrical members (meeting “long strip”).
With respect to claim 20: Shin discloses a refrigeration apparatus (“refrigerator” @ [0029]) including the hinge assembly of claim 1. See Shin Fig. 1. 

Claim(s) 1, 5, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2009-097812 A (Yoneda).
With respect to claim 1: Yoneda discloses a hinge assembly, which is used to connect a refrigerator body (housing 2) and a door body (door 31 or 32), comprising: a first hinge shaft (one of hinge pin 52 or guide pin 53), a second hinge shaft (the other of 
With respect to claim 5: Yoneda discloses the hinge used on the right door 32, in addition to the left door 31 depicted in the detailed figures. The hinge on the right door 32 meets wherein the door body comprises a right wall arranged close to the hinge assembly (Figs. 1-2) and a left wall arranged away from the hinge assembly (Figs. 1-2), when the door body is in a process of being opened from a closed state (Fig. 11a) to a first angle (one of Figs. 11b-11e), the door body produces translation relative to 9Attorney Docket No. WISPRO-00245the refrigerator body in a first direction, the first direction is a direction of the right wall towards the left wall in a closed state.
With respect to claim 13: Yoneda discloses a hinge assembly, comprising: a first hinge shaft (one of hinge pin 52 or guide pin 53), a second hinge shaft (the other of hinge pin 52 or guide pin 53), a first guide groove (one of long hole 62 or guide groove 63) and a second guide groove (the other of long hole 62 or guide groove 63), the first hinge shaft is located in the first guide groove, and the second hinge shaft is located in the second guide groove, the first hinge shaft and the second hinge shaft are both in a form of long strip.
Regarding the claim recitation “the first hinge shaft and the second hinge shaft are both in a form of long strip”, the Applicant’s originally-filed specification discloses the first hinge shaft 131 and second hinge shaft 132 have radii ([0028]) and diameters ([0030]), 
Yoneda’s figures show the pins 52 and 53 having circular cross-section (Figs. 6, 9, and 11), and extend in narrow cylindrical form (Figs. 3-4). Yoneda’s pins 52 and 53 are interpreted to meet “the first hinge shaft and the second hinge shaft are both in a form of long strip” because they are circular in form (like the Applicant’s hinge shafts 131 and 132), and extend as narrow cylindrical members (meeting “long strip”).
With respect to claim 14: Yoneda discloses wherein the first hinge shaft and the second hinge shaft are located at a refrigerator body (first member 5 is attached to cabinet 2), and the first guide groove and the second guide groove are located at a door body (second member 6 is attached to doors 3), the first guide groove (guide groove 63B in Figs. 10-11) is configured as substantially L-shaped and comprises a sliding groove A (first slide guide area 63d) and a sliding groove B (second slide guide region 63e and arcuate region 63f), the second guide groove (long hole 62) is oblong, the end, close to the sliding groove A of the first guide groove, of the second guide groove is defined as an end C (in Fig. 10, end of 62 closest to 63B), and the end, away from the sliding groove A of the first guide groove, of the second guide groove is defined as an end D (in Fig. 10, end of 62 furthest from 63B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2,867,839 (Squire).
With respect to claim 5: Squire discloses wherein the door body comprises a right wall (not numbered in Figs. 1-4; in Fig. 1, the wall of door proper 19 that is substantially parallel to side wall 12 of cabinet 11) arranged close to the hinge assembly, when the door body is in a process of being opened from a closed state (Fig. 1) to a first angle (Fig. 3), the door body produces translation relative to9Attorney Docket No. WISPRO-00245 the refrigerator body in a first direction (Col. 3 lines 20-27).
OFFICIAL NOTICE is taken that it is known in the refrigerator art for refrigerator doors to have both left and right walls, and for doors to cover front openings of cabinets. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the door proper 19 to have a left wall, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to provide such a construction in order to seal a front opening of the cabinet 11 using the door proper 19 and the door gasket 30 thereon. This keeps cooled air within a chamber of the cabinet 11. 
Such construction makes obvious “and a left wall arranged away from the hinge assembly” as claimed. This also meets “the first direction is a direction of the right wall towards the left wall in a closed state” as claimed because the door proper 19 moves to left from Fig. 1 to Fig. 3 (Squire Col. 3 lines 20-27).
With respect to claim 6: Squire discloses wherein the refrigerator body comprises a side wall (cabinet side wall 12) arranged close to the hinge assembly (Fig. 1-4), when the door body is in a process of being opened from a closed state (Fig. 1) to a first angle (Fig. 3), the door body produces translation relative to the refrigerator body in a first direction (Col. 3 lines 20-27).
Squire does not specifically disclose that the cabinet 11 includes a chamber. OFFICIAL NOTICE is taken that it is known in the refrigerator art for refrigerator cabinets to include chambers for storing food at temperatures below ambient. 

One would be motivated to provide a chamber in the cabinet 11 in order to store food at cooled temperatures, to thereby preserve the food and/or extend the shelf life of said food and/or prevent spoilage of said food. 
Such construction makes obvious “a chamber” as claimed. This also meets “the first direction is a direction of the side wall towards the chamber” as claimed because the door proper 19 moves to left from Fig. 1 to Fig. 3 (Squire Col. 3 lines 20-27). 

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2,867,839 (Squire) as applied to claim 6 above, and further in view of US 8,303,059 B2 (Darney).
With respect to claim 7: Squire Col. 3 teaches that the configurations of the guideways 26/27 and pivot pins 14/15 makes the door proper 19 translate laterally relative to the cabinet 11. This prevents the door proper 19 from interference with a wall that is close to cabinet side wall 12 of the cabinet 11. 
Darney provides a door hinge that moves a door for a built-in appliance such as a microwave or refrigerator. “Built-in” means the appliance is installed in an outer cabinet or shell (such as a kitchen cabinet shell), to thereby have the exterior face of the appliance match the exterior faces of the remaining kitchen cabinets. 

Darney Cols. 7-8 teach that this motion enables door of the appliance (glass plate 216) to move smoothly around corner section 512 of first hinge member 406.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Squire’s hinge to provide the motion in Darney, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a modification in order to adapt Squire’s invention for use in a built-in refrigerator (as in Darney’s invention), in addition or alternatively for use with a refrigerator placed close to a wall (as in Squire’s invention). 
With respect to claim 8: In Squire’s original invention, after pivot pin 15 reaches the position of Squire Fig. 2, the door proper 19 rotates in place about the pivot pin 15. During such rotation in place, pivot pin 14 traverses guideway 27.
In Darney’s invention, motion according to arrow A occurs during the first 20° of door opening (Darney Figs. 5a-5b). Motion according to arrow C occurs between 20° and 50° of door opening. 
In the combination, it is obvious to have the claimed “first angle” at 20° (motion A in Darney), the claimed “second angle” at 50° (motion C in Darney), and then rotation in place after 50° (Squire’s motion between Figs. 2 and Fig. 4). Such a configuration .

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0132689 A1 (Shin) as applied to claims 6 and 10 above, and further in view of US 8,303,059 B2 (Darney).
With respect to claim 7: Shin [0005]-[0021] disclose that Shin’s invention is intended to provide a varying rotation axis for the door, such that interference between the door and the cabinet is prevented. Interferences I1 and I2 are shown in Shin Figs. 6-7. The configuration of Shin’s hinge pins and elongated holes precludes such interference.
Darney provides a door hinge that moves a door for a built-in appliance such as a microwave or refrigerator. “Built-in” means the appliance is installed in an outer cabinet or shell (such as a kitchen cabinet shell), to thereby have the exterior face of the appliance match the exterior faces of the remaining kitchen cabinets. 
During the process of opening, Darney’s hinge structure first incudes translation in one direction from the side wall towards the chamber (see arrow A in Figs. 5a-b). Subsequently, the hinge structure induces translation in a second direction that is opposite the first direction (see arrow C in Fig. 5c). 
Darney Cols. 7-8 teach that this motion enables door of the appliance (glass plate 216) to move smoothly around corner section 512 of first hinge member 406.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shin’s hinge to provide the motion in Darney, as the 
One would be motivated to make such a modification in order to adapt Shin’s invention for use in a built-in refrigerator (as in Darney’s invention), in addition to preventing the interferences between the door and cabinet (as in Shin’s invention). 
In the combination, Darney’s motion along arrow A makes obvious the “first direction” of claim 6 and moving to “the end D” as in claim 10. In the combination, Darney’s motion along arrow C makes obvious the “second direction” of claim 7 and moving to “the end C” as in claim 11. 
With respect to claim 8: In Shin’s original invention, after hinge pin 35a reaches the position of Shin Fig. 5, the door 20 rotates in place about the hinge pin 35a. During such rotation in place, hinge pins 35b and 35c traverse elongated holes 31b and 31c.
In Darney’s invention, motion according to arrow A occurs during the first 20° of door opening (Darney Figs. 5a-5b). Motion according to arrow C occurs between 20° and 50° of door opening. 
In the combination, it is obvious to have the claimed “first angle” at 20° (motion A in Darney), the claimed “second angle” at 50° (motion C in Darney), and then rotation in place after 50° (Shin’s motion between Figs. 5 and Fig. 6). Such a configuration provides a desirable combination of Darney’s built-in configuration and Shin’s opening of more than 90°.

15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-097812 A (Yoneda) as applied to claim 14 above, and further in view of CH 687 576 A5 (Erni).
With respect to claim 15: Yoneda Fig. 11(a) shows wherein when the door body is in the closed state, the first hinge shaft (pin 53) is located at the end, away from the sliding groove B, of the sliding groove A of the first guide groove (end of 63d furthest from 63f). 
In Yoneda Fig. 11(a), the second hinge shaft (pin 52) appears to be at the end C. However, Erni shows it is known in the hinge art to have all hinge shafts 214/215/220 at a distance away from the ends of their guide grooves 221/222/211/212 when the door is in the closed position (Erni Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have Yoneda’s pin 52 between the extreme ends of hole 62 in the closed position, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. One would be motivated to make such a modification to preclude noise when reaching the closed position, as caused by pin 52 contacting the end of the hole 62.
Allowable Subject Matter
Claims 11-12 and 16-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Additionally, a terminal disclaimer to U.S. Patent No. 11,118,384 is required in order to overcome the double patenting rejections. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.